UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4150


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE NOEL SAGASTUME, a/k/a Jorge Noel Sagastume-Perez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cr-00137-PJM-1)


Submitted:   October 29, 2015             Decided:   November 18, 2015


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Megan E. Coleman, MARCUSBONSIB, LLC, Greenbelt, Maryland, for
Appellant.    Kelly O. Hayes, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jorge Noel Sagastume appeals his conviction and 65-month

sentence      imposed     following    his       guilty     plea     to    conspiracy     to

distribute and possess with intent to distribute 500 grams or

more of cocaine, in violation of 21 U.S.C. § 846 (2012).                                  On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738    (1967),     stating    that       there   are       no   meritorious

grounds for appeal, but setting forth arguments challenging the

validity of Sagastume’s guilty plea.                   The Government has filed a

motion    to    dismiss     the    appeal        on   the   ground        that    Sagastume

explicitly       waived     his    right     to       appeal    his       conviction     and

sentence in the plea agreement.                   Although advised of his right

to do so, Sagastume has not filed a pro se supplemental brief.

For the reasons that follow, we affirm in part and dismiss in

part.

       A criminal defendant may waive the right to appeal if that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                     Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy and a

review of the record reveals that the defendant understood the

full    import       of   the   waiver,      the      waiver    is    both       valid   and

enforceable.         United States v. Copeland, 707 F.3d 522, 528 (4th

Cir.    2013    (2013).         “The   law       ordinarily     considers         a   waiver

                                             2
knowing, intelligent, and sufficiently aware if the defendant

fully   understands        the    nature      of    the   right        and       how    it   would

likely apply in general in the circumstances — even though the

defendant may not know the specific detailed consequences of

invoking it.”           United States v. Thornsbury, 670 F.3d 532, 537

(4th    Cir.    2012)     (internal         alteration,         quotation          marks,         and

emphases omitted).            Whether a defendant validly waived his right

to appeal is a question of law we review de novo.                                United States

v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

       Our     review    of    the     record       leads       us     to    conclude          that

Sagastume knowingly and voluntarily waived his right to appeal

his conviction and sentence.                 Thus, review of any claims raised

by Sagastume that fall within the scope of his broad waiver is

barred.

       On    appeal,     counsel questions          the       validity       of    Sagastume’s

guilty plea.         Specifically, he questions whether the district

court   adequately        complied         with    the    mandates          of    Rule       11    in

accepting Sagastume’s guilty plea and whether the district court

erred   in     failing    to     withdraw     his    guilty          plea    when       Sagastume

stated during sentencing that he was not aware that a mandatory

minimum      five    years     sentence      would       be    imposed       and        that      his

attorney       had   informed        him    that     Sagastume          could          receive     a

sentence as low as three years’ imprisonment.



                                              3
     Sagastume’s appellate waiver does not foreclose a challenge

to the voluntariness of his plea.                        See, e.g., United States v.

Attar,    38 F.3d 727,   732–33     &       n.2   (4th    Cir.    1994)   (applying

rule).     Because Sagastume did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                          Henderson v. United

States,    133    S.     Ct.    1121,    1126-27           (2013);     United    States    v.

Martinez,       277 F.3d 517,     525        (4th     Cir.    2002)      (discussing

standard).       In the guilty plea context, a defendant demonstrates

that an error affected his substantial rights by “show[ing] a

reasonable probability that, but for the error, he would not

have entered the plea.”             United States v. Massenburg, 564 F.3d
337, 343 (4th Cir. 2009) (internal quotation marks omitted).                               We

conclude that none of these claims are colorable.

     The       Rule    11    hearing     contained           three      omissions.        The

district       court     failed    to    inform          Sagastume:      (1)    that   false

statements       under      oath   could       result       in   his     prosecution      for

perjury; (2) that the court could order restitution, and (3)

that the court would consider the 18 U.S.C. § 3553(a) (2012)

factors in fashioning his sentence.                      Having reviewed the record,

however, we conclude that the court’s failure to discuss these

three things did not affect Sagastume’s substantial rights, and

there is no indication that Sagastume would not have pled guilty

had the district court’s plea colloquy been more exacting.                                See

Massenburg, 564 F.3d at 343.

                                               4
       Sagastume’s last challenge to the knowing nature of his

plea sounds in ineffective assistance.                          Specifically, he claims

that the district court should have allowed him to withdraw his

plea   when      he    informed       the    court       at    sentencing       that      he    was

unaware of the statutory mandatory minimum of five years and

that counsel had informed him that he could receive a sentence

as   low    as   three       years’    imprisonment.                Unless     an   attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective       assistance       claims         are    not    generally       addressed        on

direct appeal.              United States v. Galloway, 749 F.3d 238, 241

(4th Cir.), cert. denied, 135 S. Ct. 215 (2015).                               Instead, such

claims      should     be    raised    in    a        motion   brought       pursuant      to    28

U.S.C. § 2255 (2012), in order to permit sufficient development

of the record.          United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th Cir. 2010).

       Here, Sagastume’s assertion that he was not made aware of

the statutory mandatory minimum of five years is simply belied

by his statements at the Rule 11 hearing and the plea agreement

he knowingly signed.              Furthermore, because the record does not

conclusively          establish   ineffective            assistance       of    counsel,        see

Strickland       v.     Washington,         466 U.S. 668,    687-88       (1984),     we

decline to review these claims on direct appeal.

       In    accordance       with     Anders,         we    have     reviewed      the   entire

record in the case and have found no meritorious issues for

                                                  5
appeal outside the scope of the appellate waiver.                          Accordingly,

we grant the Government’s motion to dismiss Sagastume’s appeal

of his sentence and affirm his conviction.                       This court requires

that   counsel    inform      Sagastume,          in    writing,    of    the    right    to

petition    the   Supreme       Court    of       the   United    States    for   further

review.     If Sagastume requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court       for   leave    to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Sagastume.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and       argument      would    not    aid    the

decisional process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                              6